Citation Nr: 0328429	
Decision Date: 10/22/03    Archive Date: 11/03/03	

DOCKET NO.  02-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue, to include problems 
sleeping. 

2.  Entitlement to service connection for an undiagnosed 
illness characterized by pain in the neck and throat. 

3.  Entitlement to service connection for an undiagnosed 
illness characterized by headaches. 

4.  Entitlement to service connection for an undiagnosed 
illness characterized by gastrointestinal problems. 

5.  Entitlement to service connection for an undiagnosed 
illness characterized by muscle joint pain. 

6.  Entitlement to service connection for an undiagnosed 
illness characterized by skin problems. 

7.  Entitlement to service connection for an undiagnosed 
illness characterized by chest pain.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


REMAND

The veteran in this case seeks service connection for various 
disabilities, claimed as the result of an undiagnosed illness 
or illnesses incurred during the veteran's service in the 
Persian Gulf.  In that regard, on June 10, 2003, there became 
effective new regulations governing the award of compensation 
benefits for certain chronic disabilities incurred by 
veterans of the Persian Gulf War.  However, as of the time of 
the issuance of a Statement of the Case in August 2001, the 
veteran had not yet been furnished with those new 
regulations.  Nor has the veteran been afforded the 
opportunity to have his claims adjudicated under those newly-
revised regulations.  Such action is necessary in order to 
satisfy the requirements of due process of law.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.

Development of the veteran's claims was undertaken by the 
Board in April 2002, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), without remanding the case to the RO.  As a result, 
certain medical evidence, including various VA examination 
reports, were obtained.  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Moreover, 
the veteran has not yet been furnished with adequate notice 
of the VCAA, or of the information and evidence necessary to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Hence, the 
case must be remanded in order that the veteran may be 
provided with such notice. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
veteran's most recent VA examinations for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran should be informed of any such 
problem.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate his claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) [see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002)], he should be given the 
opportunity to respond.

3.  The RO should then review the 
veteran's claims for service connection 
for the disabilities at issue.  Should 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  The requisite 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






